

117 HR 1907 IH: Preventing Domestic Violence Homicides Through Assessment Training Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1907IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Brown (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants for technical assistance and training in the operation or establishment of a lethality assessment program, and for other purposes.1.Short titleThis Act may be cited as the Preventing Domestic Violence Homicides Through Assessment Training Act.2.Grants for lethality assessment programs(a)In generalThe Attorney General may make grants to States, units of local government, Indian Tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program.(b)DefinitionIn this section, the term lethality assessment program means a program that—(1)rapidly connects a victim of domestic violence to local community-based victim service providers;(2)helps first responders and others in the justice system, including courts, law enforcement agencies, and prosecutors of Tribal government and units of local government, identify and respond to possibly lethal circumstances; and(3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner.(c)QualificationsTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program.(d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2022 through 2026.(e)DefinitionsTerms used in this section have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291).